Citation Nr: 0014491	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-30 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1972.

The instant appeal as to the PTSD claim arose from an October 
1994 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Atlanta, Georgia.  This case 
was remanded by the Board of Veterans' Appeals (Board) in 
January 1998 for further development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
initial question to be answered regarding the issue on appeal 
is whether the appellant has presented evidence of a well 
grounded claim; that is, a claim which is plausible.  If he 
has not presented a well grounded claim, his appeal must fail 
and there is no duty to assist him further in the development 
of his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

As a preliminary matter, the Board finds that this claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).

A diagnosis of PTSD was rendered by both VA and private 
physicians.  The veteran has reported numerous in-service 
stressors.  Further, an April 1995 evaluation report by A. G. 
Weiss, Ph. D., links the veteran's PTSD diagnosis to his 
descriptions of his active service in Vietnam.  Accordingly, 
the Board finds that the requirements for a well-grounded 
PTSD claim have been met.

Upon review, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.  Several VA 
examinations, including an examination performed by a board 
of two VA psychiatrists, have been performed in connection 
with the claim for benefits.  In addition, VA and private 
treatment records and written statements by private 
physicians and psychologists have been associated with the 
claims folder.  Finally, development by the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
was attempted, and further attempts to get more detailed 
information from the veteran about his stressors were made.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  Having 
presented a well-grounded claim, the veteran must fulfill 
additional regulatory requirements before service connection 
for PTSD may be granted.  These include "medical evidence 
diagnosing the condition"; "credible supporting evidence 
that the claimed in-service stressor occurred"; and "a 
link, established by medical evidence, between current 
symptoms and an in-service stressor".  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen, 10 Vet. App. at 137-138.

The Board will begin its analysis by determining whether the 
veteran has satisfied the stressor requirement.  "If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."  Id.  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); West v. Brown, 7 Vet. App. 70, 76 (1994).

The veteran's separation records indicate that he was an 
equipment storage specialist and that he served in Vietnam 
from November 1971 to November 1972.  In February 1995 
written statements, he indicated that he was stationed at Phu 
Bi from November 1971 to April 1972, at Ben Wa from April 
1972 to July 1972, and in Saigon from July 1972 to September 
1972.  He reported he was in the 509th Company, 8th RRFS 
(Radio Research Field Site) Regiment, and also in the 175th 
Company, "1st Cal."  He reported that his compound came 
under mortar and rocket fire in Phu Bi and Ben Wa.

During his September 1995 personal hearing the veteran 
reported that he took some sniper fire when he was on a 
convoy.  He also stated that he saw someone get shot in the 
head; however, no close friends of his were killed or shot.  
He also reported that he saw a pile of dead Vietnamese that 
were being put into caskets, although he never worked with 
graves registration or had to carry dead bodies.

Decorations and awards received by the veteran include the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
National Defense Service Medal.

Relevant portions of the veteran's personnel file were 
obtained by the RO from the National Personnel Record Center 
(NPRC).  These show that his combat history consisted solely 
of the "15th Campaign".  However, his record of service 
shows that he was assigned to the Headquarters and the 
Headquarters and Service Company (H & S Co.) of his command.

The Board has reviewed the veteran's service medical records.  
These records do not show any combat-related complaints, 
treatment, or diagnosis, or psychiatric complaint, treatment, 
or diagnosis.  An August 1998 response to a request for 
development from the USASCRUR revealed that the information 
provided by the veteran and the service records was 
insufficient to conduct detailed research.  It also noted 
that the USASCRUR did not maintain records for the Radio 
Research units.  By letter dated in September 1998, the RO 
requested more specific information regarding stressors 
claimed by the veteran.  However, the veteran did not provide 
any more specific stressor information. 

Based on all the above, the Board finds initially that the 
veteran did not "engage[] in combat with the enemy" within 
the meaning of 38 U.S.C.A. § 1154(b).  There is no evidence, 
other than the veteran's testimony, which could support such 
a finding, and there is substantial evidence, in the form of 
service administrative records showing that the veteran was 
assigned to essentially non-combat duties, which supports a 
conclusion that he did not participate in combat.  See Gaines 
v. West, 11 Vet. App. 353, 359 (1998).  The record shows that 
during his service in Vietnam the veteran did not have a 
combat specialty; he was assigned to a headquarters company; 
and his unit's primary function was in the area of radio 
research.  Accordingly, his written statements and testimony 
concerning the alleged stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  Id.

The Board further finds that none of the other evidence in 
the claims file constitutes "credible supporting evidence," 
required by 38 C.F.R. § 3.304(f), that any of the veteran's 
claimed stressors actually occurred.  Corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288- 291 (1994); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  In this regard, the Board notes that a 
number of VA mental health care providers have accepted the 
veteran's reports of "combat" in Vietnam.  However, 
credible supporting evidence of the occurrence of an in-
service stressor cannot consist solely of after-the-fact 
reports of such stressors by the veteran to a medical care 
provider, even where the provider expresses "no doubts as to 
[the veteran's] honesty in his reports."  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).

As the Board finds that the stressor requirement has not been 
satisfied in this case, it will not reach the other 
requirements listed in 38 C.F.R. § 3.304(f).  However, the 
Board notes that PTSD was specifically ruled out as a 
diagnosis by a board of two VA psychiatrists following a July 
1998 VA examination and by another VA physician following a 
VA examination in September 1994.

Accordingly, in the absence of evidence to support the 
veteran's alleged in-service stressors, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f) (1999).  The 
Board finds that the preponderance of the evidence is against 
the claim for service connection in this case and, 
accordingly, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

